Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LEASE




THIS LEASE AGREEMENT (the “Agreement”) is made as of the 25th day of January,
2014, (the “Effective Date”), by and between Maffei Family Leasing ("Landlord")
and Vu1 Corporation, ("Tenant").  Landlord and Tenant hereby agree as follows:


1.  
PREMISES.



1.1 Premises.  Landlord leases to Tenant and Tenant leases from Landlord for the
term, at the rental, approximately 4600 square feet at 1001 Camelia Street  in
the City of Berkeley, County of Alameda, State of California.


2.  
TERM.



2.1 Term.  The term of this Lease begins on February 1, 2014, (the “Commencement
Date”) and ends two years later, on January 31, 2016, unless sooner terminated
under the provisions of this Lease.


3.  
RENT.



3.1 Deposit First Month’s Rent and Security Deposit equal to one month’s rent
due on Lease Commencement for a total of $10,000;
3.2 Base Rent.  Except as otherwise provided in this Lease, beginning on January
1, 2014, Tenant shall pay to Landlord as monthly base rent $4,356 per month for
the duration of the Term.
3.3 (Reserved)


3.4 When Paid.  Rent shall be payable in advance on the first day of each
calendar month during the term hereof.  Rent for any partial month at the
commencement or termination of this Lease shall be prorated, based upon the
daily Rent then in effect (calculated on the basis of a 365-day year) and the
number of days during the month that the term of this Lease is in effect.


3.5 All Rent.  All amounts payable or reimbursable by Tenant to Landlord under
this Lease shall constitute "Rent" and shall be payable and recoverable as Rent
in the manner provided in this Lease.  All Rent shall be paid to Landlord in
lawful money of the United States at the address specified herein or at such
other place as Landlord may from time to time designate in writing.


4.  
No Bar.  No security or guaranty which may now or hereafter be furnished
Landlord for the payment of the rent herein reserved or for performance by
Tenant of the other covenants or conditions of this Lease shall in any way be a
bar or defense to any action in unlawful detainer, or for the recovery of the
Premises, or to any action which Landlord may at any time commence for a breach
of any of the covenants of conditions of this Lease.



 
Page 1 of 18

--------------------------------------------------------------------------------

 
5.  
REAL PROPERTY TAXES.



5.1 Payment of Taxes.  Tenant shall reimburse Landlord for approximately 5.51%
of the taxes payable by Landlord.  This will be fixed at $523.22 per month for
the duration of the Term. As used herein, the term “tax” shall include any form
of assessment, license fee, commercial rental tax, levy, penalty, or tax (other
than inheritance or estate taxes), imposed by any authority having the direct or
indirect power to tax, including any city, county, state or federal government,
or any school, agricultural, lighting, drainage or other improvement district
thereof, as against any legal or equitable interest in the Premises or in the
real property of which the Premises are a part, or against Landlord’s right to
rent or other income therefrom, or as against Landlord’s business of leasing the
Premises or any tax imposed in substitution, partially or totally, of any tax
previously included within the definition of real property tax, or any
additional tax the nature of which was previously included within the definition
of real property tax.  .


5.2 Personal Property Taxes.


5.2.1 Tenant shall pay prior to delinquency all taxes assessed against and
levied upon trade fixtures, furnishings, equipment and all other personal
property of Tenant contained in the Premises or elsewhere.  When possible,
Tenant shall cause said trade fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Landlord.


5.2.2 If any of Tenant’s said personal property shall be assessed with
Landlord’s real property, as shown on the worksheets of the Alameda County
Assessor’s report, Tenant shall pay Landlord the taxes attributable to Tenant
not less than ten days prior to the due date.


6.  
UTILITIES.



6.1 Tenant shall pay for all water, gas, heat, light, power, telephone, garbage
disposal, service charges, and other utilities and services supplied to the
Premises, together with taxes thereon.  Tenant shall pay to Landlord a fixed
amount of $120.78 per month for the duration of the Term for its share of the
water bill.


7.  
USE.



7.1 Use.  The Premises shall be used and occupied only for Tenant’s research and
development, administrative and related activities and ancillary office space,
thereto, and for no other business or purpose without the prior written consent
of Landlord, which shall not be unduly withheld.  No hazardous waste or
hazardous materials (as defined under federal, State of California, or County of
Alameda or City of Berkeley law, ordinance, regulation or statute) will be used,
placed or stored on the Property.  Tenant agrees to indemnify, defend with
counsel selected by Landlord, and hold Landlord harmless from any and all claims
arising from the presence of Hazardous Substances on, in, under or about the
Property the presence of which were or claimed to be a result of Tenant’s
conduct during the Term of the lease.  Without limiting the generality of the
foregoing, this indemnification obligation shall specifically cover costs
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal, or restoration work required by any federal, state
or local government agency or political subdivision, or by any third party
resulting from the presence or the suspected presence of Hazardous Substances
in, on, under or about the Property resulting from Tenant’s conduct during the
Term.  Under no circumstances does this indemnification include site conditions,
known or unknown, that existed prior to the commencement of the Term.


 
Page 2 of 18

--------------------------------------------------------------------------------

 
7.2 Compliance with Law.  Tenant shall, at Tenant’s expense, comply promptly
with all applicable statutes, laws, ordinances, rules, regulations, orders,
restrictions of record, and requirements in effect during the term or any part
of the term hereof regulating the condition of the Premises or use thereof by
Tenant, including environmental and hazardous waste laws and
regulations.  Tenant shall not use nor permit the use of the Premises in any
manner that will tend to create waste or a nuisance of, if there shall be more
than one tenant in the Building, shall tend to disturb such other tenants.


7.3 No Warranty by Landlord.  Tenant hereby acknowledges that it has inspected
the Premises and all improvements on the Premises, including any and all
buildings on and appurtenances to the Premises, and that the Premises,
improvements, buildings and appurtenances are, on the date of this Lease, in
good order, repair, and condition.  By entry hereunder Tenant accepts the
Premises in being in good, sanitary order, condition and repair.  Landlord has
not made, and does not make, any warranty or representation that the Premises
are zoned or otherwise permitted for the uses or purposes intended by
Tenant.  Tenant is solely responsible for obtaining all business and use permits
which may be required for its business and the use of the Premises for its
purposes.


7.4 Tenant Improvements by Tenant.  Tenant, at its sole cost and expense, shall
provide for its own tenant improvements (“Alterations”), including telephone,
cable, data transmission and facsimile set up, which shall be subject to
Landlord's prior approval, such approval not to be unreasonably withheld. All
work shall comply with all applicable codes and regulations (including but not
limited to the ADA) and shall be performed by licensed contractors. Tenant shall
at all times keep the Premises and the Building free from any mechanic’s liens
or other liens arising from Tenant’s Alterations.


 
Page 3 of 18

--------------------------------------------------------------------------------

 


8.  
MAINTENANCE, REPAIRS AND ALTERATIONS.



8.1 Tenant’s Obligations.  Landlord, at Landlord's expense, shall provide
janitorial service to all common areas and Tenant, at Tenant’s expense, shall
provide janitorial service to its Premises. Tenant shall maintain the
cleanliness of the Premises at a level consistent with other comparable
businesses. Tenant agrees that the Premises are now in good order, condition and
repair, and agrees to keep the Premises in such good order and condition and
shall perform repairs when necessary, which agreement and obligation shall apply
to which every part thereof, structural and nonstructural (whether or not such
portion of the Premises requiring repair, or the means of repairing the same are
reasonably or readily accessible), except as set forth in Paragraph 8.5, below,
and including, without limiting the generality of the foregoing, the following:
plumbing, heating, air conditioning, ventilating, electrical, lighting
facilities and Landlord owned equipment within the Premises; fixtures; interior
walls ceilings; floors, windows, doors, plate glass and skylights located, and
all landscaping, driveways, fences and signs located, on the Premises; and
sidewalks and parkways adjacent to the Premises.  At the expiration or earlier
termination of the term, Landlord will cause an inspection of the heating and
air conditioning equipment in the Premises by Tenant’s mechanical contractor, or
if Tenant does not have a service contract in force, by a contractor of
Landlord’s selection, and obtain a cost estimate to bring such equipment to good
working order if defects are noted and reasonably ascertained to be caused by
actions of Tenant, and Tenant agrees to pay to Landlord on demand an amount
equal to seventy-five percent (75%) of the total cost estimate, which shall be
deemed Tenant’s deferred repair obligation after excepting fair wear and
tear.    Landlord shall not be liable for, and Tenant shall not be entitled to,
any damages or any abatement or reduction of rent by reason of the failure of
any such equipment, facilities, fixtures or services.  Tenant waives any
provisions of Civil Code ''1941 and 1942 with respect to Landlord’s obligations,
if any, for habitability/tenant-ability of the Premises and Tenant’s right to
make repairs and deduct the expenses of such repairs from rent.


8.2 Allocation of Other Costs.  If Landlord reasonably determines that any items
of maintenance, repair or replacement disproportionately benefit the Premises or
have been caused by Tenant’s use of the Premises, or by the acts or omissions of
Tenant or Tenant’s employees, agents, contractors or invitees, Landlord shall
specially allocate to Tenant and Tenant shall pay to Landlord such additional
cost(s) as Landlord shall equitably apportion to the Premises.  Further, if
Landlord reasonably determines that any items of maintenance, repair or
replacement disproportionately benefit the other portions of the Building which
the Premises are a part, or are caused by Landlord or another tenant of the
Building which the Premises are a part, or his or their employees, agents,
contractors or invitees, Landlord shall reduce Tenant’s cost therefore in an
equitable manner.  Unless Tenant raises any objections to Landlord’s notice of
such reallocation within thirty (30) days after notice of the same, such
reallocation shall conclusively be deemed correct and Tenant shall have no right
thereafter to dispute the reallocation.  If Tenant does timely object to the
reallocation, Landlord and Tenant shall attempt, in good faith, to resolve the
dispute.  If Landlord and Tenant are unable to reach a good faith resolution
within thirty (30) days of Tenant’s objection, then the dispute shall be
submitted to arbitration before an attorney or retired judge with at least five
(5) years experience in commercial lease disputes and mutually acceptable to the
parties.  If no such mutually acceptable arbitrator can be agreed to, then each
party shall submit the name of an acceptable arbitrator, and a coin toss will
determine the arbitrator.  Such arbitration shall not allow for discovery and
shall be completed within thirty (30) days after selection, and the result shall
be binding.  Neither timely objection by Tenant, nor initiation of the dispute
resolution process, shall postpone the time for payment of any amounts due
Landlord as determined by Landlord pursuant to reallocation.  Should the result
of arbitration be that Landlord’s reallocation was incorrect, then Landlord will
refund the amount determined to be misallocated.


 
Page 4 of 18

--------------------------------------------------------------------------------

 
8.3 Surrender.  On the last day of the terms hereof, or on any sooner
termination, Tenant shall surrender the Premises to landlord in the same
condition as when received, broom clean.  Tenant shall repair any damage to the
Premises occasioned by the removal of Tenant’s trade fixtures, furnishings and
equipment pursuant to Paragraph 8.6.3, which repair shall include the patching
and filling of holes and repair of structural damage.


8.4 Landlord’s Rights.


8.4.1 If Tenant fails to perform Tenant’s obligation under this Paragraph 8,
Landlord may at its option (but shall have no obligation or duty to) enter upon
the Premises, after ten days’ prior written notice to Tenant, and put the same
in good order, condition and repair, and the cost thereof together with interest
thereon at the rate of ten percent (10%) per annum from the date of advancement
to the date of repayment shall become due and payable as additional rental to
Landlord together with Tenant’s next rental installment.


8.4.2 Landlord shall have the right to enter the Premises at reasonable times
and upon 48 hours notice for the purpose of improving the Building or performing
maintenance on other premises in the Building, including the right to erect and
maintain such scaffolding, canopies and fences as may be required, provided,
however, that during any such period, the minimum monthly rent payable shall be
proportionately reduced based upon the extent of interference engendered thereby
to Tenant’s business.


8.5 No Obligation by Landlord.  Notwithstanding any other provision hereof,
Landlord at its expense shall maintain and repair the structural portions of the
Premises, including the structural portions of the exterior walls and the
structural portions of the roof, utility lines, sewer lines (to a point upon
entry but not within Tenant’s Premises)  unless such maintenance and repair are
caused in part or in whole by the act, neglect, fault or omission of any duty by
the Tenant, its agents, servants, employees, invitees, or any damage caused by
breaking and entering, in which case Tenant shall pay to Landlord the actual
cost of such maintenance and repairs.  Landlord shall not be liable for any
failure to make such repairs or to perform any maintenance unless such failure
shall persist for three months after written notice of the need of such repairs
or maintenance is given to Landlord by Tenant.  There shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of  the Premises or in or to fixtures,
appurtenances and equipment therein.  Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.


 
Page 5 of 18

--------------------------------------------------------------------------------

 
8.6 Alterations and Additions




8.6.1 Tenant shall not make any alterations, improvements, additions, or utility
installations in, on or about the Premises, except upon ten days’ prior written
notice to Landlord and, for structural alterations of any amount and for
nonstructural alterations exceeding Ten Thousand Dollars ($10,000) in cost, upon
Landlord’s prior written consent, which shall not be unreasonably withheld.  As
used in this Paragraph 8.6 the term “Utility Installations” shall mean bus
ducting, power panels, wiring, fluorescent fixtures, space heaters, conduits,
air conditioning equipment and plumbing.  For structural alterations of any
amount and for nonstructural alterations exceeding Ten Thousand Dollars
($10,000) in cost, Tenant shall present detailed plans to Landlord for
Landlord’s evaluation and written consent.  If Landlord shall give its consent,
the consent shall be deemed conditioned upon Tenant acquiring a permit to
perform the work from appropriate governmental agencies, the furnishing of a
copy thereof to Landlord prior to the commencement of the work and the
compliance by Tenant with all conditions of said permit in a prompt,
expeditious, and workmanlike manner.  Landlord may require that Tenant remove
any or all of said alterations, improvements, additions or Utility Installations
at the expiration of the term, and restore the Premises to their prior
condition.  Should Tenant make any alterations, improvements, additions or
Utility Installations without the prior approval of Landlord, Landlord may
require that Tenant remove any or all of the same.


8.6.2 Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanics’ or materialmen’s lien
against the Premises or any interest therein.  Tenant shall give Landlord not
less than 30 days’ notice prior to the commencement of any work in the Premises,
and Landlord shall have the right to post notices of nonresponsibility in or on
the Premises as provided by law.  If Tenant shall, in good faith, contest the
validity of any such lien, claim or demand, then Tenant shall, at its sole
expense, defend itself and Landlord against the same and shall pay and satisfy
any such adverse judgment that may be rendered thereon before the enforcement
thereto against Landlord or the Premises, upon the condition that if Landlord
shall require, Tenant shall furnish to Landlord a surety bond satisfactory to
Landlord in an amount equal to such contested lien, claim or demand indemnifying
Landlord against liability for the same and holding the Premises free from the
effect of such lien or claim.  In addition, Landlord may require Tenant to
defend Landlord in such action if Landlord shall reasonably determine that it is
to its best interest to do so.


8.6.3 Unless Landlord requires their removal, as set forth in Paragraph 8.6.1,
all alterations, improvements, additions and Utility Installations (whether or
not such Utility Installations constitute trade fixtures of Tenant), which may
be made on the Premises, shall remain upon and become the property of Landlord
at the expiration of the term, to be surrendered with the Premises at that
time.  Notwithstanding the provisions of this Paragraph 8.6.3, Tenant’s trade
fixtures, machinery and equipment, other than that which is affixed to the
Premises so that it cannot be removed without material unrepaired damages to the
Premises, shall remain the property of Tenant and may be removed by Tenant
subject to the provisions of Paragraph 8.3.  Tenant shall not be required to
remove landscaping, if any, installed by Tenant on the Premises.


 
Page 6 of 18

--------------------------------------------------------------------------------

 
9.  
INSURED INDEMNITY.



9.1 Liability Insurance.  Tenant shall, at Tenant’s expense, obtain and keep in
force during the term of this Lease a policy or policies of Combined Single
Limit, Bodily Injury and Property Damage Insurance insuring Landlord and Tenant
against any liability arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall be a combined single limit policy in an amount not less than One Million
Dollars ($1,000,000).  The policy shall contain cross liability endorsements and
shall insure performance by Tenant of the indemnity provisions of this Paragraph
9.  The limits of said insurance shall not, however, limit the liability of
Tenant hereunder. Said insurance shall have a Landlord’s Protective Liability
endorsement attached thereto.  If Tenant shall fail to procure and maintain said
insurance, Landlord may, but shall not be required to, procure and maintain the
same, but at the expense of Tenant.  Not more frequently than each two (2)
years, if, in the reasonable opinion of Landlord, the amount of liability
insurance required hereunder is not adequate, Tenant shall increase said
insurance coverage as required by Landlord.  The failure of Landlord to require
any additional insurance coverage shall not be deemed to relieve Tenant from any
obligations under this Lease.


9.2 Property Insurance.  Tenant at its cost shall obtain and maintain in full
force and effect on all its trade fixtures, furniture, equipment, inventory and
improvements in or about the Premises or used at the Premises, a policy of
policies of fire insurance with extended coverage, including also vandalism and
malicious mischief, boiler and machinery endorsements, to the extent of 100% of
their replacement value.  During the lease term, the proceeds from any such
policy or policies of insurance shall be used only for the repair or replacement
of the trade fixtures, furniture, equipment and improvement installed by or at
the expense of Tenant.  Tenant shall also, at its sole expense, procure and
maintain during the term of this Lease, insurance on all plate glass on the
Premises.  Landlord shall be designated and maintained as an additional insured
with Tenant on such insurance policies.


9.3 Insurance Policies.  Insurance required of Tenant under Paragraphs 9.1 and
9.2 shall be in companies reasonably acceptable to Landlord.  Tenant shall
deliver to Landlord copies of policies of such insurance or certificates
evidencing the existence and amounts of such insurance with loss payable clauses
satisfactory to Landlord.  No such policy shall be cancelable or subject to
reduction of coverage or other modification except after ten days’ prior written
notice to Landlord.  Tenant shall, within ten days prior to the expiration of
such policies, furnish Landlord with renewals or “binders” thereof.  Tenant
shall not do or permit to be done anything which shall cause the Insurer to
assign a higher risk category to the Premises which increases the cost of the
insurance policies referred to in Paragraph 9.1.  If Tenant does or permits to
be done anything which shall increase the costs of said insurance policies, then
Tenant shall forthwith upon Landlord’s demand reimburse Landlord for any
additional premiums attributable to any act or omission or operation of Tenant
causing such increase in the cost of insurance.


 
Page 7 of 18

--------------------------------------------------------------------------------

 
9.4 Waiver of Subrogation.  Tenant and Landlord each hereby waive any and all
rights of recovery against the other, or against the officers, employees,
consultants, agents and representations of the other, for loss or damage of such
waiving party or its property or the property of others under its control to the
extent that such loss or damage is insured against under any insurance policy in
force at the time of such loss or damages.  Tenant shall, upon obtaining the
policies of insurance required hereunder, give notice to the insurance carrier
or carriers that the foregoing mutual waiver of subrogation is contained in this
Lease.


9.5 Indemnity.  Except for loss proven to arise from Landlord’s active
negligence or intentional acts, Tenant shall indemnify and hold harmless
Landlord from and against any and all claims arising from Tenant’s use of the
Premises, or from the conduct of Tenant’s business or from any activity, work or
things done, permitted or suffered by Tenant in or about the Premises or
elsewhere and shall further indemnify and hold harmless Landlord from and
against any and all claims arising from any breach or default in the performance
of any obligation on Tenant’s part to be performed under the terms of this
Lease, or arising from any negligence of Tenant, or any of Tenant’s agents,
contractors, or employees, and from and against all costs, attorneys’ fees,
expenses and liabilities incurred in the defense of any such claim or any action
or proceeding brought thereon; and in case any action or proceeding be brought
against Landlord by reason of any such claim, Tenant upon notice from Landlord
shall defend the same at Tenant’s expense by counsel reasonably satisfactory to
Landlord.  Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property or injury to persons, in, upon or about
the Premises arising from any cause and Tenant hereby waives all claims in
respect thereof against Landlord.


9.6 Exception of Landlord from Liability.  Tenant hereby agrees that Landlord
shall not be liable for injury to Tenant’s business or any loss of income
therefrom or for damage to the goods, wares, merchandise or other property of
Tenant, Tenant’s employees, invitees, customers, or any other person in or about
the Premises, nor shall Landlord be liable for injury to the person of Tenant,
Tenant’s employees, agents or contractors, whether such damage or injury is
caused by or results from fire, steam, electricity, gas, water or rain, or from
the breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air conditioning or lighting fixtures, or from any other
cause whether the said damage or injury results from conditions arising upon the
Premises or upon portions of the Building, or from other sources or places, and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Tenant.  Landlord shall not be liable for
any damages arising from any act or neglect of any other tenant, if any, of the
Building.


 
Page 8 of 18

--------------------------------------------------------------------------------

 
10.  
DAMAGE, DESTRUCTION, OBLIGATION TO REBUILD, RENT ABATEMENT.



10.1 Obligation to Rebuild -- Insured Peril.  In the event the Premises or the
Building in which the Premises are located are destroyed or materially damaged
by any peril insured under fire and extended coverage insurance carried by
Landlord, then Landlord shall restore such damage, provided insurance proceeds
are available to pay eighty (80%) per cent or more of the cost of restoration
and provided such restoration can be completed within sixty (60) days after the
date of destruction or material damage in the opinion of a registered architect
or engineer appointed by Landlord.  In such event this Lease shall continue in
full force and effect, except that Tenant shall be entitled to proportionate
reduction of rent while such restoration takes place, such proportionate
reduction to be based upon the extent to which the restoration efforts interfere
with Tenant’s business in the Premises.


10.2 Obligation to Rebuild B Uninsured Peril.  If the Premises or the Building
in which the Premises are located are destroyed or materially damaged from a
cause not insured against, or the proceeds of available insurance are less than
eighty percent (80%) of the cost of restoration, or if the restoration cannot be
completed within sixty (60) days after the date of destruction or material
damage in the opinion of the registered engineer or architect appointed by
Landlord, the Landlord shall have the option either to (1) repair or restore
such damage, this Lease continuing in full force and effect, but the rent to be
proportionately abated as hereinabove provided, or (2) give notice to Tenant at
any time within thirty (30) days after such damage terminating this Lease as of
a date to be specified in such notice, which date shall be not less than thirty
(30) days nor more than sixty (60) days after giving such notice.  In the event
of the giving of such notice of termination, this lease shall terminate and all
interest of Tenant in the Premises shall terminate as of the date so specified
in such notice and the rent, reduced by an proportionate reduction based upon
the extent, if any, to which said damage interfered with the use and occupancy
of Tenant, shall be paid to the date of such termination.


10.3 Damage Near End of Term.  If the Premises are substantially or completely
destroyed or damaged during the last six (6) months of the term of this Lease,
Landlord or Tenant may cancel and terminate this Lease by giving written notice
to the other of the election to do so within thirty (30) days after the date of
occurrence of such damage.


10.4 Waiver.  Except as expressly provided otherwise in this Lease, damage to or
destruction of the Premises shall not terminate this Lease or result in any
abatement of rents or other monies payable under this Lease.  Tenant waives any
right of offset against Tenant’s rent obligations provided by any statute or
rule of law in connection with Landlord’s duties of repair and restoration under
this Lease.  Tenant also waives the provisions of California Civil Code sections
1932(2) and 1933(4) which relate to termination of leases when the thing leased
is destroyed and agrees that such event shall be governed by the terms of this
Lease.


 
Page 9 of 18

--------------------------------------------------------------------------------

 
11.  
ASSIGNMENT AND SUBLETTING.



11.1 Landlord’s Consent Required.  Tenant shall not voluntarily or by operation
of law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all
or any part of Tenant’s interest in this Lease or in the Premises, without
Landlord’s prior written consent, which Landlord shall not unreasonably
withhold.  Any attempted assignment, transfer, mortgage, encumbrance or
subletting without such consent shall be void, and shall constitute a breach of
this Lease.  If Landlord consents to an assignment or a sublease and any amounts
or consideration are payable to Tenant in excess of the rent due from Tenant
pursuant to the provisions of this Lease, Tenant shall pay to Landlord one-half
of all such amounts or consideration paid to Tenant pursuant to the provisions
of Paragraph 11.3 hereof.


11.2 Tenant Affiliate.  Notwithstanding the provisions of Paragraph 11.1 hereof,
Tenant may assign or sublet the Premises, or any portion thereof, without
Landlord’s consent, to any corporation which controls, is controlled by or is
under common control with Tenant, or to any corporation resulting from the
merger or consolidation with Tenant, or to any person or entity which acquires
substantially all the assets of Tenant as a going concern of the business that
is being conducted on the Premises, provided that said assignee assumes, in
full, the obligations of Tenant under this Lease.  Any such assignment shall
not, in any way, affect or limit the liability of Tenant in any way.


11.3 Consideration.  If Tenant shall assign or sublet with consent of Landlord
the Premises or any portion thereof, then one-half of any consideration paid by
the assignee or sublessee to Tenant that exceeds the Rent payable under this
Lease for such portion of the Premises subject to such assignment or sublease
shall be due, owing and payable from Tenant to Landlord when paid after first
crediting for Tenant’s account the actual cost of broker’s commissions paid by
Tenant with regard to the assignment or subletting, and the cost, if any, of
improvements made to the Premises in order to procure the assignee or
subtenant.  For the purpose of this paragraph, the rent for each square foot of
the Premises shall be deemed equal.  If Tenant shall assign or sublet the
Premises or any part, Tenant hereby immediately and irrevocably assigns to
Landlord, as security for Tenant’s obligations under this Lease, all
consideration and rent therefrom and Landlord as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
application, may collect such consideration and rent and apply it toward
Tenant’s obligations under this Lease; except that, until the occurrence of an
act of default by Tenant, Tenant shall have the right to collect such rent.


 
Page 10 of 18

--------------------------------------------------------------------------------

 
11.4 No Release of Tenant.  Regardless of Landlord’s consent, no subletting or
assignment shall release Tenant of Tenant’s obligation or alter the primary
liability of Tenant to pay the rent and to perform all other obligations to be
performed by Tenant hereunder.  The acceptance of rent by Landlord from any
other person shall not be deemed to be a waiver by Landlord of any provision
hereof.  Consent to one assignment or subletting shall not be deemed consent to
any subsequent assignment or subletting.  In the event of default by any
assignee of Tenant or any successor of Tenant, in the performance of any of the
terms hereof, Landlord may proceed directly against Tenant without the necessity
of exhausting remedies against said assignee.  Except for assignment, subleases,
amendments, or modifications by Tenant’s affiliate(s) as defined in Paragraph
11.2 hereof, subsequent assignments or subletting of this Lease or material
amendments or modifications to this Lease with assignees of Tenant shall require
consent of Landlord and Tenant unless Tenant is relieved of liability under this
Lease.


11.5 Attorneys’ Fees.  In the event Tenant shall assign or sublet the Premises
or request the consent of Landlord to any assignment or subletting, or if Tenant
shall request the consent of Landlord for any act that Tenant proposes to do
then Tenant shall pay Landlord’s reasonable attorneys’ fees incurred in
connection therewith.


12.  
DEFAULTS; REMEDIES.



12.1 Defaults.  The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Tenant:


12.1.1 The vacating or abandonment of the Premises by Tenant.


12.1.2 The failure by Tenant to make any payment of rent or any other payment
required to be made by Tenant hereunder, as and when due.



12.1.3 (a) The making by Tenant of any general assignment, or general
arrangement for the benefit of creditors; (b) the filing by or against Tenant of
a petition to have Tenant adjudged a bankrupt or a petition for reorganization
or arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant, the same is dismissed within 90 days); (c) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within 60 days; (d) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises, or of Tenant’s interest in this Lease, where such
seizure is not discharged within 60 days; or (e) The discovery by Landlord that
any financial statement given to Landlord by Tenant, any assignee of Tenant, any
subtenant of Tenant, any successor in interest of Tenant or any guarantor of
Tenant’s obligations hereunder, and any of them, are materially false.


 
Page 11 of 18

--------------------------------------------------------------------------------

 
12.2 Remedies.  In the event of any such material default or breach by Tenant,
Landlord may at any time thereafter, upon 10 days written notice and without
limiting Landlord in the exercise of any right or remedy which Landlord may have
by reason of such default or breach:


12.2.1 Terminate Tenant’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession of the Premises to landlord.  In such event Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default including, but not limited to, the cost of recovering
possession of the Premises, including reasonable attorneys’ fees; expenses of
reletting, including reasonable renovation and alteration of the Premises,
reasonable attorneys’ fees, and any real estate commission actually paid; the
worth at the time of award of unpaid rent which had been earned at the time of
termination; the worth at the time of the award of the amount by which the
unpaid rent which would have been earned after Termination or until the time of
the award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided.


12.2.2 Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state of California.


12.3 Default by Landlord.  Landlord shall not be in default unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event later than 30 days after written notice by Tenant to Landlord and to
the holder of any first mortgage or deed of trust covering the Premises whose
name and address shall have theretofore been furnished to Tenant in writing,
specifying wherein Landlord has failed to perform such obligations; provided,
however, that if the nature of Landlord’s obligation is such that more than 30
days are required for performance then Landlord shall not be in default if
Landlord commences performance within such 30 day period and thereafter
diligently pursues the same to completion.


12.4 Late Charges.  Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain.  Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed on Landlord by the
terms of any mortgage or trust deed covering the Premises.  Accordingly, if any
installment of rent or any other sum due from Tenant shall not be received by
Landlord or Landlord’s designee within ten days after such amount shall be due,
Tenant shall pay to Landlord late charges equal to ten percent (10%) of such
overdue amount.  The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant.  Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder.


 
Page 12 of 18

--------------------------------------------------------------------------------

 
13.  
CONDEMNATION.



13.1 Condemnation.  If the Premises or any portion thereof are taken under the
power of eminent domain, or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemnation authority takes title or
possession, whichever first occurs.  If more than ten percent (10%) of the floor
area of the improvements on the Premises, or more than twenty-five percent (25%)
of the land area of the Premises which is not occupied by any improvements, is
taken by condemnation, or unsuitable for Tenant’s use, Tenant may, at Tenant’s
option, to be exercised in writing only within ten days after landlord shall
have given Tenant written notice of such taking (or in the absence of such
notice, within ten days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession.  If Tenant does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the rent and the percentage set forth in
Paragraphs 3 and 5 shall be reduced in the proportion that the floor area taken
bears to the total floor area of the Premises.  Any award for the taking of all
or any part of the Premises under the power of eminent domain or any payment
made under threat of the exercise of such power shall be the property of
Landlord, whether such award shall be made as compensation for diminution in
value of the leasehold or for the taking of the fee, or as severance damages;
provided, however, that Tenant shall be entitled to any award for loss of or
damage to Tenant’s trade fixtures, removable personal property, and the
un-amortized portion of Tenant’s improvements to the Premises, if any, which
amortization shall be based upon a fraction, the numerator of which shall be the
remaining unexpired term of the Lease from the date of such condemnation, and
the denominator of which shall be the period from the date of such improvement
to the expiration of the term of the lease, and any award for Tenant’s loss of
business, goodwill, or relocation.  In the event that this Lease is not
terminated by reason of such condemnation, Landlord in connection with such
condemnation repair any damage to the Premises caused by such condemnation
except to the extent that Tenant has been reimbursed therefor by the condemning
authority.
.
13.2   Notices.  All notices required to be given under this Paragraph shall be
in writing and shall be given by personal delivery or by certified mail, return
receipt requested at the addresses and as provided in this Lease.


14.  
 OPTION TO EXTEND TERM



Option.  Tenant is given the option to extend the term of this Lease by giving
notice of their intent to extend to Landlord no less than 120 days before the
expiration of the original term; provided that, if Tenant is in default in its
performance of any of the terms on the date the new term is to commence, the new
term shall not commence and this Lease shall expire at the end of the original
term.  Time is of the essence as to notice of intent to renegotiate.


14.1 Notices.  All notices required to be given under this Paragraph shall be in
writing and shall be given by personal delivery or by certified mail, return
receipt requested at the addresses provided in this lease.


Rental Payable during New Term.  Base rent will increase by 3% beginning on the
first day of the first Option period.


 
Page 13 of 18

--------------------------------------------------------------------------------

 
15.  
GENERAL PROVISIONS.



15.1 Subordination; Attornment; Nondisturbance.  This Lease is expressly made
subject and subordinate to any mortgage, deed of trust, ground lease, underlying
lease or like encumbrance affecting any part of the Premises or any interest of
Landlord therein which is now existing or hereafter executed  or recorded
(“Encumbrance”), and any memorandum of this Lease, whether or not recorded in
the public records of the county in which the Premises are located, shall so
state; provided, however, such subordination shall only be effective, as to
future Encumbrances, if the holder of the Encumbrance agrees that this Lease
shall survive the termination of the Encumbrance by lapse of time, foreclosure
or otherwise so long as Tenant is not in default under this Lease.  Provided the
conditions of the preceding sentence are satisfied, Tenant covenants and agrees
to execute and deliver, upon request by Landlord and in a form reasonably
requested by Landlord, any additional documents evidencing the subordination of
this Lease with respect to any such Encumbrance and the nondisturbance agreement
of the holder of any such Encumbrance.  If the interest of Landlord in the
Building is transferred to any person, (“Purchaser”), by reason of foreclosure
or other proceedings for enforcement of any Encumbrance, or by delivery of a
deed in lieu of such foreclosure or other proceedings, Tenant shall immediately
and automatically attorn to the Purchaser, and this Lease shall continue in full
force and effect as a direct lease between the Purchaser and Tenant on the terms
and conditions set forth in this Lease.


15.2 Sale.  In the event that Landlord or any successor owner of the Building
sells or conveys the Building, all liabilities and obligations of Landlord or
the successor owner under this Lease accruing after the sale or conveyance
terminates, shall be binding on the new owner, and Tenant shall release Landlord
from all liability under this Lease.  Tenant agrees to attorn to the new owner.


15.3 Estoppel Certificate.
 
15.3.1 Tenant shall at any time upon not less than ten days’ prior written
notice from Landlord execute, acknowledge and deliver to Landlord a statement in
writing (a) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent and other charges are paid in advance, if any, and (b)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are
claimed.  Any such statement may be conclusively relied upon by any prospective
purchaser of encumbrancer of the Premises.


15.3.2 Tenant’s failure to deliver such statement within such time shall be
conclusive upon Tenant (a) that this Lease is in full force and effect, without
modification except as may be represented by Landlord; (b) that there are not
uncured defaults in Landlord’s performance; and (c) that not more than one
month’s rent has been paid in advance, or such failure may be considered by
Landlord as a default by Tenant under this Lease.
 
 
Page 14 of 18

--------------------------------------------------------------------------------

 
15.3.3 If Landlord desires to finance or refinance the Premises, or any part
thereof, Tenant hereby agrees to deliver to any lender designated by landlord
such information of Tenant as may be reasonably required by such lender to
evaluate the creditworthiness of Tenant, not including confidential trade
information of Tenant.  All such information shall only be delivered to said
Lender upon receipt by Tenant of Lender’s written certification that it shall be
deemed confidential and shall be released to no third parties except as may be
required by law.


16.  
Landlord’s Liability. The term “Landlord,” as used in this Lease, shall mean
only the owner or owners of the Building at the time in question.  In the event
of any conveyance of title to the Building, then from and after the date of such
conveyance, the transferor Landlord shall be relieved of all liability with
respect to Landlord’s obligations to be performed under this Lease after the
date of such conveyance.  Notwithstanding any other term or provision of this
Lease, the liability of Landlord for its obligations under this Lease is limited
solely to Landlord’s interest in the Building as the same may from time to time
be encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against Landlord’s partners
or members or its or their respective partners, shareholders, members,
directors, officers or managers on account of any of Landlord’s obligation or
actions under this Lease.



17.  
Severability.  The invalidity of any provision of this Lease as determined by a
court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.



18.  
Interest on Past Due Obligations.  Except as expressly herein provided, any
amount due Landlord not paid when due shall bear interest at ten percent (10%)
per annum from the date due.  Payment of such interest shall not excuse or cure
any default by Tenant under this Lease, provided, however, that interest shall
not be payable on late charges incurred by Tenant nor on any amounts upon which
late charges are paid by Tenant.



19.  
Time of Essence.  Time is of the essence.



20.  
Captions.  Article and paragraph captions are not a part hereof.



21.  
Incorporation of Prior Agreement; Amendments.  This Lease contains all
agreements of the parties with respect to any matter mentioned herein.  No prior
agreement or understanding pertaining to any such matter shall be
effective.  This Lease may be modified only in writing, signed by the parties in
interest at the time of the modification.  Except as otherwise stated in this
Lease, Tenant hereby acknowledges that no real estate broker nor the Landlord or
any employees or agents of any of said persons has made any oral or written
warranties or representations to Tenant relative to the condition or use by
Tenant of said Premises and Tenant acknowledges that Tenant assumes all
responsibility regarding the Occupational Safety Health Act or the legal use or
adaptability of the Premises and the compliance thereof to all applicable laws
and regulations enforced during the term of this Lease except as otherwise
specifically stated in this Lease.



 
Page 15 of 18

--------------------------------------------------------------------------------

 
22.  
Notices.  Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal delivery or by certified mail, and if given
personally or by mail, shall be deemed sufficiently given if addressed to Tenant
or to Landlord at the address noted below.  Notice by mail shall be deemed 48
hours after deposit in the U.S. Mail.  Either party may by notice to the other
specify a different address for notice purposes, except that upon Tenant’s
taking possession of the Premises, the Premises shall constitute Tenant’s
address for notice purposes.  A copy of all notices required or permitted to be
given to Landlord hereunder shall be concurrently transmitted to such party or
parties at such addresses as Landlord may from time to time hereafter designate
by notice to Tenant.



LANDLORD:     
MAFFEI FAMILY LEASING LLC
1398 Tenth St.
Berkeley, CA 94710


TENANT:
Vu1® Corporation
1 Liberty Plaza, 23rd Floor
New York, NY 10006
1-855-Vu1-Bulb


With a copy to:
Spencer G. Feldman, Esquire
OLSHAN FROME WOLOSKY LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Direct: 212.451.2234
Facsimile: 212.451.2222
Email: SFeldman@olshanlaw.com


23.  
Waivers.  No waiver by Landlord of any provision hereof shall be deemed to
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision.  Landlord’s consent to or approval of any act
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act by Tenant.  The acceptance of rent hereunder
by Landlord shall not be a waiver of any preceding breach by Tenant of any
provision hereof, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent.



 
Page 16 of 18

--------------------------------------------------------------------------------

 
24.  
Holding Over.  If Tenant remains in possession of the Premises or any part
thereof after the expiration of the term hereof without the express written
consent of Landlord, such occupancy shall be tenancy from month to month at a
rental in the amount of 150% of the last monthly rental plus all other charges
payable hereunder, and upon all the terms hereof applicable, excluding any right
to extend beyond the original term.



25.  
Cumulative Remedies.  No remedy or election hereunder shall be deemed exclusive
but shall, wherever possible, be cumulative with all other remedies at law or in
equity.



26.  
Binding Effect; Choice of Law.  Subject to any provisions hereof restricting
assignment or subletting by Tenant, this Lease shall bind the parties, their
successors and assigns.  This Lease shall be governed by the laws of the state
of California.



27.  
Attorneys’ Fees.  If either party named herein brings an action to enforce the
terms hereof or declare rights hereunder, the prevailing party in any such
action, on trial or appeal, shall be entitled to reasonable attorneys’ fees to
be paid by the losing party as fixed by the court.



28.  
Landlord’s Access.  Landlord and Landlord’s agents shall have the right to enter
the Premises at reasonable times for the purpose of inspecting the same, showing
the same to prospective purchasers, or lenders, or tenants, and making such
improvements or additions to the to the Building as Landlord may deem necessary
or desirable.  Landlord may at any time place on or about the Premises any
ordinary “For Lease” signs.   Landlord shall cause as little interference to
Tenant as reasonably possible.  Tenant waives any damage claims for
inconvenience to or interference with Tenant’s business or loss of quiet
enjoyment caused by Landlord’s entry.



29.  
Signs.  All signs on the Premises shall be related to Tenant’s business and
shall be in accordance with all applicable laws and ordinances.



30.  
Merger.  The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, or a termination by Landlord, shall not work a merger, and
shall, at the option of Landlord, terminate all of any existing subtenancies or
may, at the option of Landlord, operate as an assignment to Landlord of any or
all of such subtenancies or may, at the option of Landlord, operate as an
assignment to Landlord of any or all of such subtenancies.



31.  
Corporate Authority.  If Tenant is a corporation, each individual executing this
Lease on behalf of Tenant represents and warrants that he is duly authorized to
execute and deliver this Lease on behalf of Tenant in accordance with a duly
adopted resolution of the Board of Directors of Tenant or in accordance with the
Bylaws of Tenant, and that this Lease is binding upon Tenant in accordance with
its terms.  Tenant shall, within 30 days after execution of this Lease, deliver
to Landlord a certified copy of a resolution of the Board of Directors of Tenant
authorizing or ratifying the execution of this Lease.



 
Page 17 of 18

--------------------------------------------------------------------------------

 
32.  
Real Estate Brokers.  Tenant agrees to indemnify and hold Landlord harmless from
any claim or claims, including costs, expenses and attorneys' fees incurred by
Landlord asserted by any broker or finder for a fee or commission based upon any
dealings with or statements made by Tenant or its representatives.



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and
year first above written.


 
LANDLORD:
 
 
 
/s/Tanette Maffei
MAFFEI FAMILY LEASING
By           Tanette Maffei
Principal, Operations Director
 
TENANT:
 
 
 
/s/ Matthew DeVries
Vu1
Corporation                                                                                                                                 
 
By:Matthew DeVries
Title: Chief Financial Officer







 
 
 
 
 
 
 
 
 
 
Page 18 of 18

--------------------------------------------------------------------------------

 
 
 
 